COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00389-CV


IN RE DENNIS JOHNSON                                                     RELATOR


                                     ------------

                          ORIGINAL PROCEEDING
                    TRIAL COURT NO. 1313690D 1330395D

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: DAUPHINOT, WALKER, and SUDDERTH, JJ.

DELIVERED: January 7, 2016




      1
       See Tex. R. App. P. 47.4, 52.8(d).